RESOLUCIÓN
Previa recomendación de la Directora Administrtiva de los Tribunales, se enmienda el Art. 19.1(D) del Reglamento de la Administración de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII, a los fines de enmendar su párrafo ter-cero, enmendar los subincisos (a), (b), (e) y (f), atemperar el lenguaje a la neutralidad del género, y añadir los párrafos cuarto y quinto, con el fin de aclarar varias disposiciones relacionadas con la cesión de las licencias acumuladas por vacaciones de empleados y empleadas:

Artículo 19. Licencias

(19.1) Licencias de vacaciones.—
(d) Adelanto y cesión de licencia. — ....
Uno(a) o más empleados(as) podrá ceder a otro(a) emplea-do(a) licencia acumulada por vacaciones cuando éste(a) o un miembro de su familia inmediata sufra una emergencia. Se entenderá por “emergencia” una enfermedad grave o terminal o un accidente que sufra el(la) empleado(a) o un miembro de su familia inmediata que conlleve una hospitalización prolon-gada o que requiera tratamiento continuo bajo la supervisión de un(una) profesional de la salud y que imposibilite que el(la) empleado(a) cumpla sus funciones por un período de tiempo considerable. Los requisitos para que uno(a) o más emplea-dos(as) puedan ceder a otro(a) empleado(a) licencias acumula-das de vacaciones son:
(1) El(La) empleado(a) al(a la) cual se le cedan días (cesio-nario(a)) haya trabajado continuamente, un mínimo de un (1) año en la Rama Judicial.
*192(2) El(La) empleado(a) cesionario(a) no haya incurrido en un patrón de ausencias injustificadas faltando a las normas de la Rama Judicial.
(3) El(La) empleado(a) cesionario(a) hubiere agotado la to-talidad de las licencias a que tiene derecho como consecuencia de una emergencia.
(4) El(La) empleado(a) cesionario(a) o su representante evidencie fehacientemente, la emergencia y la necesidad de ausentarse por días en exceso a las licencias ya agotadas.
(5) El(La) empleado(a) que transfiere (cedente) haya acu-mulado un mínimo de quince (15) días de licencia por vacacio-nes en exceso de la cantidad de días de licencia a cederse. No podrá ceder más de cinco (5) días acumulados por licencia de [vacaciones] durante un (1) mes y el número de días a cederse no excederá de quince (15) días al año.
(6) El(La) empleado(a) cedente haya sometido por escrito a la Oficina de Administración de los Tribunales una autori-zación accediendo a la cesión, especificando el nombre del (de la) cesionario(a).
(7) El(La) empleado(a) cesionario(a) o su representante acepte, por escrito, la cesión propuesta.
El(La) empleado(a) cesionario(a) nunca podrá disfrutar los beneficios aquí concedidos por un período que exceda de un (1) año, contado a partir de la fecha en que el(la) empleado(a) cesionario(a) o su representante, acepte por escrito la primera cesión de licencias por la emergencia que motivó el que se acogiera a este beneficio. El período de un (1) año incluye el tiempo agotado por concepto de las licencias y beneficios dis-frutados por derecho propio. La Rama Judicial no reservará el empleo al(a la) empleado(a) cesionario(a) ausente por un tér-mino mayor al aquí dispuesto.
Cuando finalice la emergencia que ocasionó una cesión de licencias y el(la) empleado(a) cesionario(a) regrese a sus labo-res, el balance cedido sin disfrutar revertirá al empleado(a) cedente a razón del salario al momento en que ocurrió la cesión.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo